In an action to recover damages for intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Richmond County (Maltese, J.), dated December 5, 2003, which denied his motion for leave to renew a prior motion of the defendant David Sabo for summary judgment dismissing the complaint insofar as asserted against him, which was determined by an order of the same court dated August 25, 2003.
Ordered.that the order is affirmed, with costs.
A motion for leave to renew must be supported by new or additional facts which, although in existence at the time of the prior motion, were not known to the party seeking renewal, and, consequently, were not made known to the court (see Palmer v Toledo, 266 AD2d 268 [1999]). Here, the plaintiff failed to offer any new facts or a valid explanation as to why the medical report, submitted on the motion to renew, was not made available earlier (see Greene v New York City Hous. Auth., 283 AD2d 458 [2001]; Riccio v Deperalta, 274 AD2d 384 [2000]). Accordingly, the court properly denied the plaintiffs motion for leave to renew. Schmidt, J.P., Krausman, Crane and Fisher, JJ., concur.